IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JULIUS MARTIN,

              Appellant,

 v.                                                      Case No. 5D16-3222

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 24, 2017

Appeal from the Circuit Court
for Orange County,
Mark S. Blechman, Judge.

Julius Martin, Milton, pro se.

James S. Purdy, Public Defender, and
George D.E. Burden, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wesley Heidt, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       We affirm Appellant’s judgment and sentences, but we do so without prejudice to

Appellant to file a timely, facially sufficient motion for postconviction relief pursuant to

Florida Rule of Criminal Procedure 3.850(a)(5). See Abbas v. State, 53 So. 3d 1207,
1208 (Fla. 5th DCA 2011) (affirming judgment and sentence following the trial court’s

summary denial of the defendant’s motion to withdraw plea that was “devoid of factual

allegations in support of the requested relief,” but without prejudice to the defendant filing

“a timely, facially sufficient motion pursuant to [rule] 3.850”).

       AFFIRMED.

SAWAYA, BERGER and LAMBERT, JJ., concur.




                                               2